Citation Nr: 1135519	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected low back strain, evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected generalized anxiety disorder, evaluated as 30 percent disabling from May 4, 2005 to October 8, 2007 and 70 percent disabling from October 9, 2007.

3.  Entitlement to an effective date prior to October 9, 2007 for the assignment of a 70 percent rating for generalized anxiety disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to September 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2005 and November 2007 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

A Decision Review Officer (DRO) hearing was held at the RO in March 2006.  A Travel Board hearing was held before the undersigned in September 2010.  Transcripts of these hearings are of record. 

The Board has characterized the claims regarding an increased rating for generalized anxiety disorder and for an earlier effective date as stated in the Issues section of this decision for the following reasons.  The RO has assigned "staged ratings" for generalized anxiety disorder of 10 percent from September 25, 2004 to May 3, 2005, 30 percent from May 4, 2005 to October 8, 2007, and 70 percent from October 9, 2007.  The Veteran did not appeal the 10 percent rating assigned by an April 2005 rating decision; however, he filed a claim for increase on May 4, 2005 and timely appealed the November 2005 rating decision that denied a rating in excess of 10 percent.  A subsequent June 2006 DRO decision increased the rating to 30 percent, effective May 4, 2005, and a November 2007 rating decision granted a 70 percent rating, effective October 9, 2007.  The Veteran appealed the effective date assigned for the 70 percent rating and alleged that he was entitled to an effective date back to his discharge from service.  As part of the Board's consideration of the Veteran's increased rating claim, it must consider whether the Veteran is entitled to a rating in excess of 30 percent prior to October 9, 2007; such consideration essentially addresses a portion of the claim for an earlier effective date.  However, since the Veteran's claim for increase was filed in May 2005, his allegation that he is entitled to an effective date back to his discharge from service must be addressed pursuant to pertinent effective date criteria under 38 C.F.R. § 3.400.  Therefore, the Board has characterized the issues to reflect separate increased rating and effective date claims.


FINDINGS OF FACT

1.  At his September 2010 Travel Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding the matter of an increased evaluation for low back strain. 

2.  The Veteran's generalized anxiety disorder is manifested by total occupational and social impairment.

3.  On September 25, 2004, it was factually ascertainable from the evidence of record that the Veteran's generalized anxiety disorder warranted a 100 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal regarding an increased evaluation for low back strain, currently evaluated as 20 percent disabling, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a 100 percent disability rating for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2010).

3.  The criteria for an effective date of September 25, 2004 for the assignment of a 100 percent disability rating for generalized anxiety disorder have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims for an increased rating for generalized anxiety disorder and for an earlier effective date given the favorable nature of the Board's decision on these matters.

II.  Legal Criteria, Factual Background, and Analysis

A.  Withdrawal of Increased Rating Claim for Low Back Strain

At his September 2010 Travel Board hearing, the Veteran stated that he wished to withdraw his appeal seeking a rating in excess of 20 percent for low back strain.  See Board Hearing Tr. at 2.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  The Veteran has properly withdrawn his appeal seeking a rating in excess of 20 percent for low back strain.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

	B.  Increased Rating for Generalized Anxiety Disorder 

The Veteran was initially granted service connection for generalized anxiety disorder in an April 2005 rating decision.  A 10 percent disability rating was assigned, effective September 25, 2004, the day after the Veteran's discharge from service.  The Veteran filed a claim for increase in May 2005 and the rating was increased to 30 percent, effective May 4, 2005, in an October 2005 rating decision issued during the course of the instant appeal.  A November 2007 rating decision further increased the rating for generalized anxiety disorder to 70 percent, effective October 9, 2007.  The Veteran maintains that ratings in excess of the assigned 30 and 70 percent ratings are warranted.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's generalized anxiety disorder is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  

A 100 percent rating is assigned for generalized anxiety disorder under Diagnostic Code 9400 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's medical records reflect various nonservice-connected Axis I diagnoses including bipolar disorder, major depressive disorder, major depression with psychotic features, and alcohol abuse.  Additionally, February 2005, May 2006, and October 2007 VA examination reports show Axis II diagnoses of personality disorder, not otherwise specified.  Notably, disability resulting from personality disorders may not be service-connected.  38 C.F.R. § 4.127 (2010).  However, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected condition in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

A February 2005 VA examination report states that the Veteran's basic problem was his personality disorder, but notes that he had a high level of general anxiety that affected his sleep and relationships.  The examiner provided a GAF score of 55 and indicated that half of the GAF score was due to anxiety and half was due to the personality disorder.  Although this record indicates that some of the Veteran's symptoms may be due to a nonservice-connected personality disorder, it does not clearly separate out which symptoms are related to which diagnoses; hence, the Board cannot rely upon this report to differentiate between service-connected and nonservice-connected conditions.  

The February 2005 VA examiner was asked to review the file again after a June 2005 VA examiner diagnosed major depression with psychotic features, but did not diagnose generalized anxiety disorder or an Axis II personality disorder.  The reviewer found that the diagnosis provided on June 2005 VA examination was incorrect.  He indicated that at the time of the June 2005 VA examination the Veteran had high scores on testing because of events that occurred just prior to the examination.  Specifically, he had just broken up with the only friend he had ever had.  The examiner did not believe the test results were indicative of his regular functioning and he felt the Veteran had a true personality disorder based on abnormal childhood experiences and an anxiety disorder.  He did not believe the Veteran had depression.

A May 2006 VA examination report notes that symptoms attributable to the Veteran's generalized anxiety disorder were steadily worsening; however, the personality disorder was stable and inflexible.  The examiner noted that some symptoms of generalized anxiety disorder included chronic anxiety, suspiciousness, panic attacks, sleep impairment, and memory loss.  Although this record provides explanation regarding some symptoms that are attributable to the service-connected disability, it does not provide an explanation regarding which symptoms may be attributable to the nonservice-connected personality disorder. 

On October 2007 VA examination, the examiner provided Axis I diagnoses of generalized anxiety disorder, major depressive disorder, recurrent, moderate, and alcohol abuse, and an Axis II diagnosis of personality disorder, not otherwise specified.  The examiner stated that depression and anxiety shared symptoms of fatigue, restlessness, lack of concentration, and sleep disturbance.  His uncontrolled excessive worry and sleep disturbance were related to his anxiety disorder.  His depressed affect, loss of pleasure, negative self-evaluation and passive suicidal thoughts were likely related to his depressive disorder.  The examiner noted that although irritability can be associated with anxiety and depressive disorder, it was most likely related to the Veteran's personality disorder diagnosis.  The examiner also concluded that the Veteran's emotional lability, anger outburst, and unstable romantic relationships were most likely related to his personality disorder.  The examiner noted that alcohol abuse was causing relationship problems, but he stated that this abuse appeared to be secondary to his anxiety disorder; therefore, any symptoms related to this condition can be considered in conjunction with those of his service-connected psychiatric disorder.  See Allen v. Principi, 237 F.3d 1368, 1376, 1381 (Fed. Cir. 2001) (finding that disability compensation may be paid for an alcohol abuse disability that is due to service-connected disability when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct).

On April 2010 VA examination, the examiner provided diagnoses of generalized anxiety disorder and bipolar disorder, not otherwise specified and noted that these conditions were independently responsible for impairment in psychosocial adjustment and quality of life.  The examiner opined that bipolar disorder is at least as likely as not related to service; therefore, any symptoms related to this condition would be considered as part of his service-connected psychiatric disability.  The examiner did not diagnose an Axis II personality disorder.  

The various examinations have provided differing views as to whether the Veteran has a personality disorder and, if so, to what extent the symptoms of that disorder are separable from the Axis I mental disabilities.  Although the June 2005 and October 2007 VA examiners diagnosed depressive disorders, February 2005, March 2008, and April 2010 VA examiners did not diagnose a depressive disorder.  Additionally, a November 2005 file review by the February 2005 VA examiner concluded the June 2005 VA examiner's diagnosis was incorrect.  As the exact diagnoses and symptoms attributable to the various diagnoses remain unclear because of the conflicting evidence of record, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected generalized anxiety disorder.  

After reviewing the medical and lay evidence of record, the Board finds the Veteran's generalized anxiety disorder more nearly approximates the criteria for a 100 percent rating outlined above.  The evidence most nearly approximates total occupational and social impairment as reflected by the Veteran's inability to maintain employment, social isolation, being a persistent danger to himself and others, gross impairment in thought process or communication, severe memory problems, and recurrent and severe panic attacks.  

The record reveals symptoms that most nearly approximate total occupational impairment as the Veteran has been in and out of jobs and has been unemployed since September 2008.  On February 2005 VA examination, the Veteran reported that he had been in several short jobs since his service discharge, but he had quit these jobs because he could not handle criticism or being corrected; he just walked away and did not return if someone told him he had done something wrong.  He had signed up for courses at a junior college; he did not like one course and quit, and had been unable to continue in the course he did enjoy.  On June 2005 VA examination he reported that he had been at his current job for two months and that his prior job had lasted for one month.  He sold magazines for an unspecified period of weeks and worked at a juvenile center for two weeks.  He quit both of these jobs.  The examiner noted that his employment history represented sporadic and intermittent periods of employment.  A July 2005 VA Mental Health Clinic initial assessment report notes that the Veteran had either resigned or been fired from jobs five times in the past year.  On May 2006 VA examination, he reported that he had difficulty holding onto jobs.  Although he had been employed for about three months at the time of examination, he had been threatened with being fired if his performance did not improve.  The prospect of unemployment created anticipatory anxiety that interfered with his work performance and he had missed thirty hours of work in the last two weeks because of severe anxiety.  He noted he had resigned or been fired from past jobs for the same reason.  On October 2007 VA examination he reported having had 6 or 7 jobs since his most recent Compensation and Pension (C&P) examination in 2006.  On May 2009 VA examination, the examiner specifically found that the Veteran's generalized anxiety disorder caused total occupational and social impairment, particularly because of angry outbursts when his anxiety built up and relationship difficulties.  On April 2010 VA examination, the examiner concluded that the Veteran was unemployable because of the severity of his mental health and the unpredictability of his behavior, including his propensity to become involved in physical altercations.  The Veteran reported that he last worked in September 2008 as a security guard and that he had been fired from three other jobs for becoming irate.  Although the evidence shows the Veteran has only recently become unemployed, he has been unable to maintain jobs for any substantial length of time since his discharge from service.  The record reflects that manifestations of his severe anxiety resulted in him quitting or being fired from multiple jobs.  Therefore, his service-connected generalized anxiety disorder has caused him total occupational impairment throughout the appeal period.

The evidence also reveals manifestations of the service-connected psychiatric disability that more nearly approximate total social impairment.  The Veteran has consistently reported that relationships with family and friends have been extremely difficult and that he has been unable to maintain such relationships.  Additionally, the record reflects that he is a persistent danger of hurting himself and others as manifested by outbursts of anger, including arrests for domestic violence, suicidal ideation and multiple suicide attempts.

On February 2005 VA examination, the Veteran reported living alone and staying at home by himself watching television when he was not working.  He indicated that he had one friend; however, that friend was in Iraq and he only communicated with him over email.  At the March 2006 DRO hearing, he testified that he lived with a friend, his brother, and his brother's friend.  DRO Hearing Tr. at 6.  However, he also stated that family and friends could not "stand [him]" because of his moodiness and crankiness, his inability to handle stress, and his constant yelling at them to do things which resulted in chaotic relationships with them.  Id.  On May 2006 VA examination he said he was uncomfortable in groups, because he always worried about what others were thinking of him, and would scan the environment for escape routes in case he became too anxious to remain in the group situation.  On October 2007 VA examination, he reported being isolated from his siblings and having no friends.  On May 2009 VA examination he reported that his past romantic relationships lasted less than a month and that his girlfriends would end relationships by telling him that he was an "asshole."  He was unable to be around other people in work or social environments.  On April 2010 VA examination, he reported that when he began romantic relationships, he automatically began planning how the break up would happen.  He reported that the police had come to his house eleven times because of being called for domestic violence.  At the September 2010 hearing, the Veteran reported that he had no family relationships.  Board Hearing Tr. at 6.

The Veteran is a persistent danger of hurting himself or others.  In a June 2005 statement, he reported that he was unable to keep relationships because of his mood swings and the ease at which he became angry.  On June 2005 VA examination, he reported breaking things in his house when he got frustrated.  He had attempted suicide twice and had thoughts of suicide.  A statement received in June 2005 from the Veteran's roommate described an incident when the Veteran held a knife to his own throat and said he would slice his throat if his roommate called the police.  A July 2005 VA Mental Health Clinic Initial Assessment shows that he attempted suicide in June 2005 and that he got into physical disagreements with his best friend.  At the March 2006 Decision Review Officer hearing he reported that when he became stressed he yelled at people.  DRO Hearing Tr. at 6.  He reported having suicidal ideations and attempting suicide twice.  Id. at 7.  On October 2007 VA examination, the Veteran reported that he had been admitted to the hospital for attempted suicide since his last C&P examination.  He could not remember the date of this incident; however, the record reflects that his prior C&P examination had been in May 2006.  He also reported that he frequently got angry and would physically push his current romantic partner when they argued.  He noted that in his last relationship the police had been called to his house on numerous occasions for domestic disputes.  VA treatment records reflect the Veteran was arrested in December 2007 for domestic violence against his brother.  A February 2009 report from an SSA consultant notes that the Veteran reported getting irritated very easily, yelling and becoming aggressive, constantly breaking things, putting his hands on people, and getting into fights and arguments routinely.  He reported having no patience, being unable to handle stress, and continuing confrontations beyond that which is healthy.  The consultant noted the Veteran had marked difficulty maintaining social functioning.  On May 2009 VA examination, the Veteran reported that he had been arrested for family violence in 2005 and for being an accessory to theft in 2008.  He got into trouble with the police a lot and people he had been in relationships with always called the police on him.  On April 2010 VA examination, the Veteran reported that he attempted suicide in 2004 or 2005 when he took medication and put a gun to his head.  He also reported having homicidal ideation one year previously and at other times in the past.  

The Veteran has also demonstrated gross impairment in thought process or communication.  On May 2006 VA examination, the examiner noted that the Veteran was very dependent on the examiner to thoroughly explain questions about his symptoms.  The examiner had to make sure that the Veteran clearly comprehended the questions so he would give an accurate response.  The examiner noted the Veteran's thought process was scattered and unfocused.  The Veteran reported that his mind was always thinking.  In order to prevent anticipatory anxiety he imagined anxiety provoking stressors and planned in detail exactly what to do about them before they overwhelmed him.  For example, he had recently planned his own funeral in detail so he could be prepared for any eventuality.  The examiner noted he had irrelevant, illogical, and obscure speech patterns.  On October 2007 VA examination, the examiner noted that the Veteran rambled at times.  A February 2009 report from an SSA consultant states that the Veteran had marked difficulty maintaining concentration, persistence or pace.  On May 2009 VA examination, he reported he would space out when he drove long distances.  On April 2010 VA examination, the examiner noted that the Veteran rapidly presented an overabundance of ideas, had poor social judgment, and poor to fair insight into his problems.  The examiner stated that his overabundance of ideas and racing thoughts made him a safety risk in most work environments.  

The Veteran has also exhibited severe memory problems.  On May 2006 and October 2007 VA examinations, it was noted that the Veteran had been written up at work because he had forgotten things he needed to remember.  He had memory loss of names, directions, and recent events when he became stressed.  On March 2008 VA examination, the Veteran noted that he compensated for his forgetfulness by constant monitoring.  The examiner found that his immediate memory was severely impaired and noted that he forgot appointments and his own age.  He had a spotty memory of recent events.  In February 2009, an SSA consultant noted that the Veteran would forget to go to his school classes.  On April 2010 VA examination it was noted that he would forget his address and forget he was driving a car when he was driving.  Although his remote memory seemed intact, he demonstrated deficits in his recent memory because he forgot appointments and forgot that he was holding something in his hand.  

Additionally, the record reflects the Veteran experiences recurrent and severe panic attacks.  On October 2007 VA examination he reported having panic attacks four to five times a week.  A February 2009 SSA report notes that he experiences panic attacks three or four days a week that are sometimes so severe he calls an ambulance.  He reported experiencing such attacks since 2004.  A March 2009 VA treatment record shows the Veteran reported having panic attacks multiple times a day.  In May 2009 he reported having panic attacks four to five times a day with symptoms of difficulty breathing, agitation, becoming rude, and getting into conflicts with others.  At the September 2010 hearing, the Veteran reported having panic attacks three to four times a day.  Board Hearing Tr. at 7-8.

Staged ratings were previously assigned by the RO, and the Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet App 505 (2007) (holding that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  When considering the totality of the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's disability picture most nearly approximates total occupational and social impairment throughout the appeal period and staged ratings are not for application.  

In summary, the evidence supports a rating of 100 percent for the Veteran's generalized anxiety disorder, and the appeal is granted.

	C.  Earlier Effective Date

The Veteran has alleged that he is entitled to an effective date of September 25, 2004, the day after his discharge from service, for the assignment of a 70 percent rating.  The Board's decision above finds that his symptoms entitle him to a higher 100 percent rating throughout the entire rating period on appeal.  However, since the Veteran has alleged that he is entitled to an effective date prior to the date of his May 2005 claim for increase, the appropriate effective date regulations must be considered.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, the Veteran filed his current claim for increase in May 2005.  Under the controlling law and regulations outlined above, the Board must review the evidence dating back to May 2004, to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable.  The Veteran was discharged from service on September 24, 2004; hence, the earliest possible effective date for the assignment of a 100 percent rating is September 25, 2004, the day after his discharge from service.  38 C.F.R. § 3.400(b)(2) (2010); see McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (finding where a statute specifically provided an effective date as the date of application, an earlier effective date was not allowed under equitable estoppel because payment of government benefits must be authorized by statute).  As explained in detail above, it is factually ascertainable from the evidence of record that the Veteran's symptoms in the one year prior to when he filed his claim for increase in May 2005 most nearly approximated the criteria for a 100 percent rating.  Therefore, an effective date of September 25, 2004, the day after his discharge from service, is warranted for the assignment of a 100 percent rating for generalized anxiety disorder.  


ORDER

The appeal concerning entitlement to an increased evaluation for service-connected low back strain, currently evaluated as 20 percent disabling, is dismissed.

A 100 percent disability rating for generalized anxiety disorder is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An effective date of September 25, 2004 for the assignment of a 100 percent rating for generalized anxiety disorder is granted.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


